Citation Nr: 1501876	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-15 189	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for a skin rash of the hands and feet.

2.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1968 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office.  In September 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In December 2011, the Board remanded the issue of entitlement to service connection for a skin rash of the hands and feet for further development.

In addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted. 

The Veteran's service treatment records reflect in-service treatment for an itchy face rash around the nose in May 1970, and for blisters on the bottom of his feet in September 1970.  He was treated with tolnaftate and Desenex foot powder.  In October 1970 he presented for treatment with the complaint that the blisters had spread to his hands.  He was treated with Tinactin daily and a different medication at night.  No skin disability was noted on separation examination. 

In June 1985 the Veteran reported on an employment form that he did not have any recurring skin conditions, specifically dermatitis or rashes, but did report a history of athlete's foot.

The Veteran also reported having treated his skin disorder with over-the-counter Tinactin until the 1990's when he sought treatment for the skin disorder from Dr. Lepine.  Private treatment records from Dr. Lepine reflect a current diagnosis of atopic dermatitis.

On a September 2012 VA skin examination, the examiner opined that the Veteran's current skin disorder was less likely than not incurred in or caused by the Veteran's in-service skin disorder.  The examiner explained that the Veteran's in-service treatment was for a rash of the face and blisters on the bottom of the feet, neither of which are symptoms the Veteran currently has.  The examiner further explained that there are no in-service treatment records for hand dermatitis.  The examiner stated that as the Veteran's current disorder is manifest by different symptoms and in somewhat different parts of the body, there was no nexus with the Veteran's skin disorder in service.  

However, service treatment records do reveal treatment for a rash on his hands, reported as having spread from the feet.  Moreover, a private treatment record dated in September 2011 noted had some vesicular dermatitis on his soles.  Thus, the Board finds an addendum opinion from a dermatologist is necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With respect to the claim for service connection for ischemic heart disease, the Board notes that this claim was denied in a May 2013 rating decision.  It appears from information in VA's VACOLS system that the Veteran submitted a notice of disagreement (NOD) in July 2013, although such document is not contained in the paper or electronic claims file.  Where an NOD has been timely filed but a statement of the case (SOC) has not yet been issued, remand is appropriate.  Accordingly, after associating the purported NOD with the file, an SOC should be issued as appropriate.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After an SOC has been issued, the claim should be returned to the Board only if the Veteran perfects an appeal as to the issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.   Obtain relevant updated VA treatment records not already contained in the claims file.  

2.  Send the Veteran's claims file to a VA dermatologist for review to obtain an opinion as to whether the Veteran's current skin disorder of the hands and feet is related to service.  If the dermatologist determines that a VA examination is necessary to respond to the questions presented, one should be scheduled.

Following review of the claims file and relevant electronic VA treatment records, the dermatologist should provide an opinion regarding the following:

a. Is the Veteran's currently diagnosed skin disability of the hands and feet (to include atopic dermatitis as shown in Dr. Lepine's records) at least as likely as not (50% or greater probability) a maturation or continuation of the skin conditions treated in service, described as "blisters" on bottom of the feet that spread to the hands that was treated with tolnaftate and Desenex foot powder, and Tinactin, respectively, and a rash around his nose that peels and itches)?  Please explain why or why not.

b. If the current condition is not a maturation or continuation of the in-service skin conditions, is the Veteran's current skin condition of the hands and feet at least as likely as not otherwise etiologically related to his military service.  Please explain the reasons for the conclusion reached. 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claim for service connection for a skin condition of the hands and feet remains denied, the appellant and representative, if any, should be furnished   a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

4.  The AOJ should associate the notice of disagreement to the May 2013 rating decision, noted in VACOLS as being received in July 2013, with the paper or electronic claims file.  Thereafter, the AOJ should issue a statement of the case concerning the issue of service connection for ischemic heart disease so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




